OPINION
MORRISON, Judge.
The offense is robbery by assault; the punishment, five (5) years.
The injured party, Mrs. Robertson, testified that she was walking in the street on her way to work. An automobile, in which appellant was riding alone, approached her. Appellant got out of the car and began to follow her. She stated, “When I looked up he was coming down on me with the knife and I kind of pulled my head back and he cut me here and he took my purse and ran and jumped in the car and took off.” In court, Mrs. Robertson positively identified appellant as the robber.
The sole question presented in the brief is the credibility of the testimony of the prosecuting witness. This was a question decided adversely to appellant by the jury.
The judgment is affirmed.